Citation Nr: 0509184	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-50 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include pulmonary tuberculosis and the residuals thereof 
(also referred to herein simply as a "pulmonary 
disability.")

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a lung disability due to 
surgical treatment received at a VA Medical facility.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered in February 1996 
and November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefits sought on appeal.  

The veteran appeared and testified before the undersigned 
Acting Veterans Law Judge at a November 2002 Video-Conference 
hearing on the sole issue of entitlement to service 
connection for a lung disability, to include pulmonary 
tuberculosis and the residuals thereof.  A transcript of that 
hearing is in the veteran's claims file.   

This case was previously before the Board in May 2003, at 
which time it was remanded to the RO for additional 
development.  The matter has since been returned to the Board 
for appellate review.  

The Board notes that on August 12, 2004, the veteran's 
Accredited Representative, AMVETS, withdrew as the veteran's 
representative by revoking the Power of Attorney (POA).

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a lung disability 
due to surgical treatment received at a VA Medical facility 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The veteran is not shown by medical evidence to be suffering 
from a lung disability, including pulmonary tuberculosis, 
which is related to active duty service. 


CONCLUSION OF LAW

Service connection for a lung disability, to include 
pulmonary tuberculosis and the residuals thereof, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his current pulmonary disability, 
which has been diagnosed variously as chronic obstructive 
pulmonary disease (COPD) and emphysema, and the lobectomy 
performed in 1992, are the result of pulmonary tuberculosis, 
which he claims to have contracted during service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety (90) days or more 
during a period of war develops certain chronic diseases 
(such as active tuberculosis) to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after military service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

At the outset, the Board notes that veteran's service medical 
records (SMRs) were not available for review as the National 
Personnel Records Center (NPRC) could not locate them.  It is 
possible that they destroyed in the 1973 fire at the NPRC.  
The Board has kept this unfortunate situation in mind while 
addressing this claim, and realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  Cf. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Whatever the circumstances, the veteran was notified 
that the SMRs normally maintained at the NPRC were missing.  
VA searched alternative sources for SMRs, which resulted in 
the retrieval of morning reports and other sick logs, which 
show that the veteran was seen for unspecified injuries or 
ailments.  The Board finds that all alternative sources for 
the missing SMRs have been thoroughly searched, and that all 
avenues for obtaining any missing or additional SMRs have 
been exhausted.  

The Board also points out that the veteran's service 
personnel records show that he was awarded the Combat 
Infantry Badge for his service in the European Theater of 
Operations during World War II, and that he participated in 
the Ardennes, Rhineland, and Central Europe campaigns.  Under 
the circumstances, the Board takes note of 38 U.S.C.A. 
§ 1154(b) (West 2002), which states, in pertinent part, that 
in any case where a veteran is engaged in combat during 
active service, lay or other evidence of service incurrence 
of a combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  

Turning to the medical evidence of record, the veteran was 
hospitalized in 1956-57 for the residuals of an automobile 
accident.  At that time there was no complaints or medical 
evidence of pulmonary tuberculosis.  An October 1957 VA 
hospital discharge report notes that examination of the chest 
and lungs were negative, and that a chest X-ray was negative.

The medical evidence of record does not make any reference to 
pulmonary tuberculosis until January 1992, at which time a 
private medical record from Wagner General Hospital indicates 
that "tuberculosis is certainly a consideration in this 
patient."  A May 1992 private medical record from Polly Ryon 
Hospital reflects findings "suspicious for infections or 
inflammatory process such as tuberculosis," as well as an 
impression of a history of pulmonary tuberculosis and current 
treatment for such disease.  In addition to private treatment 
records, VA treatment records contain several references to 
possible pulmonary tuberculosis, including records dated in 
January 1992, March 1992, December 1995, and April 1996.  The 
January 1992 record indicates, by history, that the veteran 
had a positive TB test in 1945.  

An April 1992 VA hospital discharge summary reveals that the 
veteran underwent a right upper lobectomy for treatment of 
granulomatous disease.  A March 1992 surgical pathology 
report diagnosed the right upper lobe mass as follows:  
necrotizing granulomata; AFB stain positive for mycobacteria, 
and anthracotic hilar lymph nodes. 

An April 1998 VA respiratory examination report notes that 
the veteran's claims file and medical charts were reviewed, 
and the veteran's claim of contracting pulmonary tuberculosis 
in service was noted.  The examiner diagnosed the veteran 
with chronic obstructive pulmonary disease (COPD), opining 
that it had resulted from the veteran's years of tobacco use.  
The examiner did not state that the veteran's COPD was a 
symptom or residual of pulmonary tuberculosis.  A 
contemporaneous VA pulmonary tuberculosis examination report 
prepared in conjunction with the respiratory examination 
report notes that there was no active tuberculosis.  The 
diagnosis was "[h]istory of positive purified protein 
derivative per veteran and scarring of right upper lobe with 
status post right upper lobectomy."  The examiner opined 
that "[a]gain, I will note that I do not see any 
relationship between the veteran's surgery and his breathing 
problem."

A November 2003 VA examination report notes that the 
veteran's claims file was reviewed, contains a detailed 
recitation of the veteran's medical history and records since 
1956, and specifically addresses the veteran's claim of 
service connection for pulmonary tuberculosis.  The examiner 
also recounted the veteran's contention that he was told he 
had pulmonary tuberculosis in 1945 during service and in 
1992.  Upon physical examination and review of the medical 
records, the examiner found no evidence that the veteran 
suffered from the residuals of pulmonary tuberculosis.  The 
diagnoses were status post partial pneumonectomy; and 
emphysema treated with inhalers and Theophylline and history 
of COPD.  The examiner opined that "[i]t is as likely as not 
that [the veteran] did not have pulmonary tuberculosis in the 
service.  His x-rays from 1956 until 1992 were negative."    

In analyzing the evidence and applicable law, the Board first 
notes that presumptive service connection for pulmonary 
tuberculosis is not warranted as there is no medical evidence 
that the veteran suffered from such disease to a degree of 10 
percent or more within one year from separation from service, 
as required by 38 C.F.R. §§ 3.307, 3.309. 

In consideration of direct service connection, the veteran 
asserts that his current lung ailments are the result of 
pulmonary tuberculosis contracted in service.  However, the 
Board does not find such a claim credible under the law in 
light of the evidentiary record.  The veteran did not 
initiate his claim until February 1994, nearly 50 years after 
he was discharged from active duty service.  Indeed, there is 
no indication in the medical record of any possibility of 
pulmonary tuberculosis until 1992, nor has a diagnosis of 
pulmonary tuberculosis ever been confirmed.  The Board does 
not dispute the veteran's contention that he was told he had 
pulmonary tuberculosis while he was in the service, and 
received treatment therefor.  However, as is opined by the VA 
examiner in November 2003, the fact that the evidence shows 
there was no finding of pulmonary tuberculosis in 1956-57 
discounts any possibility that the veteran contracted 
pulmonary tuberculosis during service.  Moreover, while 
pulmonary tuberculosis was considered a possibility in 1992, 
the medical evidence contains no confirmation that the 
veteran was ever diagnosed with pulmonary tuberculosis, and 
the most recent medical evidence suggests that the veteran 
never suffered from the disease.  Rather, the medical 
evidence points to a diagnosis of emphysema and COPD as a 
result of decades of tobacco use.

As was noted earlier, the Board has considered the veteran's 
combat experience as it relates to his claim by applying 
38 U.S.C.A. § 1154(b).  However, as is explained above, while 
the Board does not dispute the veracity of the veteran's 
contention that he was treated for pulmonary tuberculosis 
during service, the medical evidence demonstrates that it is 
unlikely the veteran contracted pulmonary tuberculosis in 
service or since.  Moreover, as there is nothing intrinsic 
about pulmonary tuberculosis that makes it a combat-related 
injury or disease, or that acquiring such disease is 
consistent with the circumstances, conditions, or hardships 
of combat service, the Board finds that the resolution of a 
reasonable doubt in favor of the veteran does not afford the 
veteran a favorable decision under the circumstances of this 
case.  

The Board also notes that, AMVETS, which served as the 
veteran's accredited representative until it revoked the 
Power of Attorney (POA) in August 12, 2004, agrees with the 
Board's assessment that service connection for pulmonary 
tuberculosis is not warranted.  By a letter to the veteran 
dated in July 2004, AMVETS advised the veteran that the 
evidence of record did not substantiate his claim, for 
essentially the same reasons set forth in this decision.

The Board has considered the veteran's oral and written 
statements submitted in support of his arguments that his 
current lung ailments are related to the in-service 
incurrence of pulmonary tuberculosis.  However, these 
statements are not competent medical evidence of a diagnosis, 
or of a nexus between either between current pulmonary 
disease and his active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, upon consideration of the evidence of record in 
conjunction with the applicable laws and regulations, and 
taking into consideration the heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine pursuant to O'Hare, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a pulmonary 
disability.   

In deciding this appeal, the Board notes that the VCAA was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2004).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found in 
38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

As was noted in the introduction section of this decision, 
this case was remanded by the Board to the RO in May 2003 for 
the purpose, in part, of providing the veteran with notice 
consistent with the VCAA.  Prior to remanding this case to 
the RO and under regulations extant at that time, the Board 
provided the veteran with a detailed letter in March 2003, 
which explained all of his VCAA rights and obligations, the 
type of evidence he would need to provide, identify, or 
substantiate, and the efforts VA would make on his behalf to 
assist in developing his claim.  Since issuance of the 
remand, the RO also provided the veteran with a letter, dated 
in June 2003, which also notified the veteran of all the 
details of his rights and obligations under the VCAA.  
Although these notices were sent after the initial RO 
decision was rendered for the claims on appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims on appeal, the notice was provided 
by the AOJ in compliance with the Board's May 2003 Remand, 
and the content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which is 
explained in more detail below.  After the VCAA notice was 
provided, additional evidence was developed, and the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was issued in January 2004.

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  As the 
veteran has not indicated that he has any further information 
to submit in support of his appeal, it is not prejudicial to 
proceed with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the June 2003 letter requested that the 
veteran inform "[s]end any treatment records pertinent your 
claimed condition ..."  Collectively, the notice provided to 
the veteran are in compliance with VCAA notice requirements.  
Thus, the Board finds that the veteran was fully notified of 
the need to provide VA with any evidence pertaining to his 
claims, and/or to give VA enough information about records so 
that VA could assist him in obtaining them.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  

The veteran was provided with the relevant laws and 
regulations governing claims for service connection in the 
multiple SOCs and SSOCs.  The VCAA notice letters and 
subsequent SSOC also explained to the veteran what the 
evidence must show to establish entitlement to service 
connection.  In short, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claim, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's available SMRs, which were secured through 
alternative sources, private treatment records, and VA 
medical records, including examinations that VA procured.  
The veteran also testified at a hearing before the 
undersigned acting Veterans Law Judge.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran has been satisfied 
in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to service connection for a lung disability, to 
include pulmonary tuberculosis and the residuals thereof, is 
denied. 


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted for the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a lung disability due to surgical treatment received at a VA 
Medical facility.  Specifically, as the veteran has requested 
a Board Video-Conference Hearing in writing in April 2004 
concerning this issue, and as the veteran has not yet 
provided testimony on this issue in the prior hearing before 
the Board, the Board finds that the veteran should be 
scheduled for a hearing on this issue.


Accordingly, this case is REMANDED for the following actions:

In accordance with the veteran's request 
and 38 C.F.R. § 20.700(e), the RO should 
schedule the veteran for a Video-
Conference hearing on the issue of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a lung disability due to 
surgical treatment received at a VA 
Medical facility.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


